Collins, J.
From the allegations of the complaint herein it appears that this defendant was a Justice of the Peace, before whom an action was brought by one Smith against the present plaintiff, Murray. A trial was had, and the cause submitted for determination on October 14,1892. The Justice rendered a judgment in favor of the defendant and against the plaintiff in that action, for costs. The basis of plaintiff’s cause of action herein is that the Justice “did not render, enter, and docket” the judgment until October 18th, —four days after the case was submitted to hM, — and because of this plaintiff seeks to recover of the Justice, as damages, the amount of certain costs which he alleges he was obliged to pay in District Court on an appeal by Smith on questions of law alone. The judgment against him was reversed by the district court on the ground, it is alleged, that by failing to render and docket a judgment within three days, as required by 1878 G. S. ch. 65, § 68, the Justice lost *77jurisdiction in the case, and therefore had no power to act at all on October 18th.
It is hardly necessary to say that a judicial officer cannot be called to account in a civil action for his acts and decisions in his judicial capacity, however erroneous, or by whatever motives prompted. The rule and the reasons therefor were recently stated by this court in Stewart v. Case, 53 Minn. 62, (54 N. W. 938.) Or, to put it in different language, the rule is that a person is not liable in a civil action for what he does, or fails to do, as a judicial officer. Appellant’s counsel does not question this general doctrine, nor does he claim that it does not apply to a Justice of the Peace in this state, but he contends that the defendant must be excepted- and excluded from its operation, because he entered and docketed the judgment after the case had actually been discontinued by his own neglect, and after he had absolutely lost jurisdiction of it. He practically concedes that under the rule the Justice is not liable for his neglect and omission to render a judgment on or before October 17th.
The statute before referred to is imperative in its requirement that a Justice shall render and enter judgment within three days after a cause has been submitted to him for determination, and it has uniformly been so held in other jurisdictions with a similar statutory provision. If judgment is not rendered and docketed within the prescribed period of time, the action falls to the ground; so that in the case at bar, according to the allegations of the complaint, the fact was, and the docket entries disclosed the fact, that the purported judgment was rendered and entered at a time when the Justice had no more power to act than if the action itself had never been brought. The pretended judgment as entered and docketed was void upon its face, and of no effect. It did not injure Smith, against whom it was rendered; nor was it of the slightest benefit to the plaintiff, in whose favor it appeared to be. Unless the Justice should proceed further, either by issuing an execution by virtue of which the debtor’s property might be seized, or by issuing a transcript through which a lien on real estate might be acquired, no harm could arise or benefit result by reason of these acts of October 18th. We are agreed that no cause of action was stated in the complaint. A majority of the court base their conclusions upon the fáct that the judgment was absolutely void upon its face.
*78The writer is of the opinion that the order appealed from might well he affirmed upon more comprehensive grounds, but further discussion is unnecessary.
Order affirmed.
<Opmion published 57 N. W. Egp. 324.)